UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 14, 2007 UNIVERSAL HOSPITAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 000-20086 41-0760940 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7700 France Avenue South, Suite 275 Edina, Minnesota 55435-5228 (Address of principal executive offices) (Zip Code) 952-893-3200 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On August 14, 2007, Universal Hospital Services, Inc. issued a press release announcing its financial results for the quarter and six months ended June 30, 2007.A copy of the press release is furnished herewith as Exhibit 99.1 and incorporated herein by reference. ITEM 7.01REGULATION FD DISCLOSURE Attached as Exhibit 99.2 to this report, and incorporated herein by reference, is a copy of the slide presentation for the investor conference call with management scheduled for August 15, 2007, to discuss Universal Hospital Services, Inc.’s announced results for the quarter and six months ended June 30, 2007. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 99.1 Press release issued by Universal Hospital Services, Inc. on August 14, 2007 99.2 Slides presented during Universal Hospital Services, Inc.’s earnings call of its quarter and six months ended 2007 results scheduled for August 15, 2007 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Universal Hospital Services, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIVERSAL HOSPITAL SERVICES, INC. Dated: August 14, 2007 By: /s/ Rex T. Clevenger Rex T. Clevenger Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description 99.1 Press release issued by Universal Hospital Services, Inc. on August 14, 2007 99.2 Slides presented during Universal Hospital Services, Inc.’s earnings call of its quarter and six months ended 2007 results scheduled for August 15, 2007 4
